Citation Nr: 0729251	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-36 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2006, the veteran withdrew his request for a 
hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After the issuance of the supplemental statement of the case 
in March 2006, the veteran submitted additional evidence in 
support of his claim, that is, a personal statement, 
describing suicidal ideation and other symptoms of post-
traumatic stress disorder.  As the statement indicates a 
material change in the symptomatology, a reexamination is 
required.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for VA psychiatric 
examination to determine the degree of 
impairment due to post-traumatic stress 
disorder. The claims folder should be made 
available to the examiner for review. 




3. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought on appeal remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

